UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4015
ANDREA LYNNETTE EPPS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
               Claude M. Hilton, Chief District Judge.
                            (CR-01-274)

                      Submitted: May 23, 2002

                       Decided: June 4, 2002

   Before WIDENER, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Denise Jakabcin Tassi, Alexandria, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Kimberly Riley Pedersen, Special
Assistant United States Attorney, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. EPPS
                              OPINION

PER CURIAM:

   Andrea Lynnette Epps appeals her convictions for possession with
intent to distribute cocaine and possession with intent to distribute
crack cocaine in excess of fifty grams, in violation of 21 U.S.C.A.
§ 841(a)(1) (West 1999), and subsequent 121-month sentence. On
appeal, Epps raises two issues: (1) the Government’s reference to her
prior confession at trial was improper, deprived her of a fair trial, and
violated her Fifth Amendment rights against self-incrimination; and
(2) the evidence was insufficient to sustain her convictions. We
affirm.

   Epps first contends the Government violated her Fifth Amendment
right against self-incrimination and her right to a fair trial by: (1)
questioning Epps during cross-examination about statements she
made to law enforcement officers after being read her Miranda*
rights; (2) arguing during closing arguments that Epps should have
contacted police and reported Knockett when he left drugs in her
apartment; and (3) questioning a police officer concerning whether
Epps ever contacted him after her arrest to change her story about her
New York contact. Because Epps did not raise an objection to these
comments at trial, her claim is reviewed for plain error. United States
v. Olano, 507 U.S. 725, 731-32 (1993).

   The Government’s reference to Epps’ prior confession did not vio-
late her Fifth Amendment rights. First, Epps was read her Miranda
warnings as the police officers entered her residence when executing
a valid search warrant. Epps was informed that she had the right to
remain silent; nevertheless, she waived her right to remain silent and
gave the police officers present information as to her drug trafficking
activities. Hence, the statements she made to the police could be used
against her at trial. Furthermore, by taking the stand in her own
defense, Epps subjected herself to the perils of cross-examination,
including possible impeachment of her credibility. Jenkins v. Ander-
son, 447 U.S. 231, 235-36 (1980). Therefore, we conclude the Gov-
ernment did not violate Epps’ Fifth Amendment rights.

    *Miranda v. Arizona, 384 U.S. 436 (1966).
                         UNITED STATES v. EPPS                         3
   As to Epps’ assertion that the Government’s comments during
closing argument were improper and deprived her of a fair trial, we
find no plain error. See United States v. Olano, 507 U.S. 725, 732
(1993).

   Next, Epps challenges the sufficiency of the evidence to support
her conviction for possession with intent to distribute cocaine. In
reviewing a sufficiency of the evidence claim on appeal, we must sus-
tain the verdict if the record contains "substantial evidence, taking the
view most favorable to the Government, to support it." Glasser v.
United States, 315 U.S. 60, 80 (1942). Applying this standard, we
give due regard to the fact finder’s prerogative to resolve questions
of credibility. United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir.
1996). With these principles in mind, we conclude the Government
presented sufficient evidence for a reasonable trier of fact to find
Epps guilty beyond a reasonable doubt of the charges against her.

  Accordingly, we affirm Epps’ convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED